DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     
2. Applicant's Response and Election of Group I, drawn to methods of treating comprising administer an anti-C5 antibody without traverse,
     (1)  the species of anti-C5 antibody which further comprise a variant human Fc constant 
            region that binds to human neonatal FcRN as recited in claim 2,     (2)  wherein the treatment method does not comprise discontinuing treatment with a/the first  
            antibody (eculizumab or ravulizumab; i.e., such that treatment does not switch to a 
            different complement inhibitor) and
     (3) PNH, filed 05/26/2022, is acknowledged.

        For clarity, eculizumab and ravulizumab are under consideration as well.

        Claims 1-5, 7, 10, 15 and 20-23 are under consideration as they read on the elected invention / species.
  
         Claims 42, 48, 51, 53, 55, 56 and 58-60 have been withdrawn as being drawn to the non-elected inventions and species.

          Claims 6, 8, 9, 11-14, 16-19, 24-41, 43-47, 49, 50, 52, 54 and 57 has been canceled previously

3.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.  Appropriate corrections are required.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

      Appropriate corrections are required

4.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 



5.  Claims 1-5, 7, 10, 15 and 20-23 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Bachman et al. (US 2019/0023775) in view of History of Change for Study: NCT02949128: Single Arm Study of ALXN1210 in Complement Inhibitor Treatment-Naïve Adult and Adolescent Patients with Atypical Hemolytic Syndrome (aHUS); Study NCT02949128, Submitted Date: October 27, 2016 (v1).

     Bachman et al. (see entire document, including Abstract, Background, Summary, Brief Description of the Drawings, Detailed Description, Definitions, Anti-C5 Antibodies, Kits and Unit Dosage Forms) teach Anti-C5 Antibodies  ([0152]-[0185]),
     including eculizumab (e.g., paragraphs [0096]-[0114], [0152]-[0154], [0182] [0285], [0295]. [0468], [0470], [0485], [0500], [0538], [0701]; see Table 39 providing sequences),
     and BNJ441 / ALXN1210 (i.e., Ravulizumab) (e.g., see paragraphs [0010], [0096]-[0127], [0154], [0232]-[0243], [0248], [0257], [0258], [0285]-[0347], [0435]-[0479]; Table 2, 3, 6, 14, 16, 17; see Sequences paragraph [0010]),
      including antibodies comprising a variant human Fc constant region that binds to human neonatal Fc receptor / FcRn, wherein the variant human Fc CH3 constant regions comprising Met-429-Leu and Asn-435-Ser substitutions at residues corresponding to methionine 428 and asparagine 34, each in EU numbering (e.g., see paragraphs [0013], [0014], [0031], [0046]; claims 2, 4, 6, 8),
   dosage regimens, including dosage regimens
        including administration of various dosages / dosage regimens, including 400, 600, 900, 1000, 1400, 1600, 1800, 200, 2000, 2400, 3000, 5400 mg of anti-C5 antibodies and administration of fixed dosages, induction / maintenance phases / cycles to meet the needs of the patients (e.g., see paragraphs [0018], [0031], [0118] [0023], [0026], [0043], [0046], [0055], [0058], [0068], [0094], [0172], [0227], [0510], [0511], [0518]; Table 1, Table 12 , Table 14, Table 15, Table 16),), 
     including determination of dissociation/association (kD) of anti-C5 antibodies, including at pH 6.0 (see [0172] [0174]),
      Compositions ([0186]-[0189] 
      Outcomes, providing methods of treating PNH in a patient comprising administering an anti-C5 antibody, including non-limited symptoms and indicators of therapeutic effects (e.g., see paragraphs [0190]–[0208]), 
      including PNH (e.g., see paragraphs [0003], [0004], [0008], [0009], [0017], [0028], [0031], [0043], [0046], [0072], [0073], [0084], [0088], [0095]-[0099], [0106], [0112], [0117], [0132]-[0145], [0190]-[0235], [0248], [0298], [0325]-[0328], [0468]-[0708]),

   The limitations of claims 15 and 23, drawn to characteristics and markers of  claimed methods of treatment (e.g., serum trough, LDH, hemolysis, Quality of Life, biomarkers, etc.)
 (see paragraphs [0004], [0061]-[0063], [0072]-[0124], [0134], [0141] , [0143], [0150], [0176]-[0180], [0193] – [0206], [0324], [0324], [0381], [0426], [0439], [0446]- [0494]-[0568], [0624], [0671]-[0708]).



     Also see the following for more details for treating PNH with eculizumab / ravalizumab in various administration regimens addressing induction / maintenance dosing / cycles, where the analyses and characteristics that meet the claimed limitations, including claims 10, 15 and 23. 
     Examples Section 1: Open-Label Intrapatient, Dose Escalation Study in PNH Patients (Examples 1-5 see pages 17-34)
      Section 2:  A Phase 2, Open-Label, Multiple Ascending Dose Study in PNH Patients (Examples 6-8; see pages 34-56),
     Example 3: Further Interim Results From Open-Label, Intrapatient Dose-Escalation Study in PNH Patients (pages 29-31),
     Example 4: Further Interim Results from Open-Label, Intrapatient, Dose-Escalation  Study in PNH Patients (page 31-34),
    Example 5: Further Interim Result from Open-Label, Intrapatient Dose-Escalation Study in PNH Patients (pages 32),  
    Section 2: A Phase 2 Open Label Multiple Ascending Dose Study in PNH (examples 6-8
pages 34-54),
     Example 7: Interim Results from Phase 2, Open-Label, Multiple Ascending Dose, Dose Escalation Study in PNH Patients (pages 54-56),
     Example 8: Further Interim Data from Phase 2, Open-Label, Multiple, Ascending Dose,. Dose Escalation Study in PNYH Patients (page 56)

     Also Sequence Summary on pages 57-78.    

      Clearly is drawn to explore the efficacy, safety and tolerability or multiple doses / dosing regiments to investigate, evaluate and optimize methods of treating PNH to achieve targeted efficacious levels / effective amounts to provide optimum desired effective responses (e.g., see paragraphs [0017], [0018], [0028], [0043], [0064], [0089], [0210], [0210], [0211], [0248], [0257]; claims).   

      It is noted that the claims such as claims 15 and 23 where the claims are drawn to “wherein clauses” do not recite any additional active method steps, but simply states a characterization or conclusion of the results of those steps or 
     may be performed entirely in the human mind is obviously not tied to any machine and doesnot transform any article into a different state or thing. 

      Bachmann differs from the claimed method by not necessarily reciting the method steps explicitly as claimed

     History of Change for Study: NCT02949128: Single Arm Study of ALXN1210 in Complement Inhibitor Treatment-Naïve Adult and Adolescent Patients with Atypical Hemolytic Syndrome (aHUS); Study NCT02949128, Submitted Date: October 27, 2016 (v1).
      Unique Protocol ID: ALXN1210-aHUS-311.

      Here, the Study Description the purpose of the study is to assess the efficacy of ALXN1210 to control disease activity in adolescent and adult patients with   



     Arms and Interventions
          Experimental: ALXN1210
          Assigned Interventions
          Biological: ALXN1210
          Single loading dose on Day 1, followed by regular maintenance dosing 
               beginning on Day 15. Based on weight

          40 to <60 kg: 2400 mg loading, then 3000 mg every 8 weeks
          60 to <100 kg: 2700 mg loading, then 3300 mg every 8 weeks
          100 kg:                 
                    ≥
                
             3000 mg loading, then 3600 mg every 8 weeks  

     Outcome Measures:
          Primary Outcome Measures
          Complete TMA / time frame 26 weeks

     Secondary Outcome Measures
           1. Dialysis / time frame 26 weeks
           2. Time to Completes TMA Response/ time frame 26 weeks
           3. Complete TMA Response status over time / time frame 26 weeks
           4. Observed values and change from baseline in eGFR / 26 weeks
           5. Change in baseline in chronic kidney disease state / 26 weeks
           6. Change in baseline in hematologic, parameters (platelets, LD, hemoglobin/ 26 weeks
           7. Increase in hemoglobin                 
                    ≥
                
             g/L from baseline / 26 weeks
           8. Change in baseline in quality of life, as measured by EQ-5D-3L / 26 weeks
           9. Change in quality of life,as measured by FACIT Fatigue Version 4 / 26 weeks 
         10. Change in quality of life,as measured by Pediatric FACIT Fatigue / 26 weeks

     Doses and dosage regimens are result effective variables. 

     It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 

     As both doses and dosage regimens were known to the ordinary artisan, it would have been obvious to optimize both the dosages and dosage regimens to treat PNH with antiu-C5 antibodies, including eculizumab / ravulizumab, particularly given the teachings of the prior art and the nature of this chronic disease. 

     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., anti-C5 antibodies, including eculizumab / ravulizumab  and variant human Fc constant region that binds to human FcRn with known dosages and dosage regimens to optimize treating PNH to achieve targeted efficacious levels / effective amounts to provide optimum desired effective responses 
    were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of administering anti-C5 antibodies, including eculizumab / ravulizumab  and variant human Fc constant region that binds to human FcRn with known dosages and dosage regimens to optimize treating PNH to achieve targeted efficacious levels / effective amounts to provide optimum desired effective responses, including taking into account the limitations of claims 15 and 23 as characteristics of the anti-C5 antibodies, multiple doses / dosing regimens to optimize the treatment of PNH 

        The ordinary artisan would have taken advantage of the characteristics and the optimization of treating various complement-related diseases / disorder with eculizumab and ravulizumab wherein the claimed methods of treating PNH would naturally flow.    
     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

     “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.” Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d, 1385 (U.S. 2007).

6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).




     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.  Claims 1-5, 7, 10, 15 and 20-23 are provisionally rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable  
    over claims 1-3, 6-15, 17-19 and 27 of copending USSN 17/057,867.

     The claims of USSN 17/057,867 anticipates the instant claim, which rely upon eculizumab / ravulizumab, including a variant human Fc constant region comprising Met429Leu and Asn435Ser to treat PNH with the same doses / dosing regimen.
     The pediatric patient in USSN 17/057,867 would anticipate the human patient in USSN 16/757,512.
      This is a provisional rejection. 

8. No claim is allowed.
  
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
July 28, 2022